We are constrained to adhere to our ruling upon the original submission of this case. The constitutionality of the statute was upheld in this prosecution on a former appeal. See 90 Tex. Crim. 310. It was also sustained in the case of Scott v. State, 90 Tex.Crim. Rep., 233 S.W. Rep., 1097.
The views of the court touching the sufficiency of the allegations in the count of the indictment upon which the conviction rests are sufficiently stated in the original opinion.
The moton for rehearing is overruled.
Overruled. *Page 357